Citation Nr: 1115792	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.  

In June 2009, the Board requested an opinion from an independent medical expert (IME) with respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  That opinion was obtained in December 2010 and has been associated with the VA claims folder.  In a December 2010 letter, the Veteran and his attorney were provided notice of the IME opinion as well as the opportunity to submit additional evidence under 38 C.F.R. § 20.903.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.


In the case at hand, the record reflects that the originating agency provided the Veteran with Dingess notice by a letter mailed in May 2006 which was after the initial adjudication of his claims.  

The Board is of course aware of the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the proposition that VCAA notice must be sent prior to adjudication of an issue by the RO.  In the case at hand, the record reflects that the Veteran's back disability and § 1151 claims were not readjudicated subsequent to receipt of Dingess notice in May 2006.  

Because the Veteran's claims have not been readjudicated by the agency of original jurisdiction (AOJ) subsequent to issuance of Dingess notice, it would be prejudicial to proceed to a decision on the merits at this time.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case because the record does not show that the Veteran's back disability and § 1151 claims were readjudicated by the AOJ after he was provided Dingess notice and the Board is without authority to do so.

Accordingly, the issues must be remanded for proper notice in a VCAA letter which includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, and the issues must thereafter be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a complete VCAA notice letter which complies with the decision in the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. After completing the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



